Citation Nr: 1226591	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-29 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Prior to January 13, 2009, entitlement to an initial rating in excess of 30 percent for depressive disorder.  

2.  Since January 13, 2009, entitlement to an initial rating in excess of 50 percent for depressive disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from July 1991 to July 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO granted service connection for depressive disorder at 30 percent effective October 24, 2006.  In August 2009, the RO granted an increased rating for depressive disorder to 50 percent disabling, effective January 13, 2009; the claim continues on appeal.  See, AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2010, this claim was remanded for further development.  The Board finds there has been substantial compliance with the past remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Veteran testified at personal hearings before a Decision Review Officer (DRO) at the RO in January 2009 and the undersigned Veterans Law Judge sitting at the RO in May 2010; transcripts of both hearing are associated with the claims file.  

In October 2011, the Board received a statement from the Veteran without a waiver for review by the RO.  The Board has reviewed the additional evidence but finds that the submitted evidence, while not duplicative, does not include evidence related to the severity of the Veteran's psychiatric disability.  The Veteran did request a new VA examination and the Board considers and explains the reason why a new VA examination is unnecessary below.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue a supplemental statement of the case (SSOC); proceeding with the claim without a remand to the RO is not prejudicial to the Veteran.  The Virtual VA file has been reviewed and does not contain any new evidence.  

Several issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  1) In a July 2005 statement, clear and unmistakable error (CUE) is alleged in the January 2004 rating decision denying service connection for chronic fatigue syndrome (CFS).  In a May 2010 claim, the following was raised: 2) an application to reopen the claim for service connection for CFS; 3) a claim for service connection for chronic migraines; 4) a claim for service connection for an undiagnosed illness of a neurological disorder; and 5) a claim for an increased rating for service-connected irritable bowel syndrome (IBS).  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for action.  


FINDINGS OF FACT

1.  Prior to January 13, 2009, the depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  

2.  Since January 13, 2009, the depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  



CONCLUSIONS OF LAW

1.  Prior to January 13, 2009, the criteria for a rating of 50 percent, but no more, for depressive disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9434 (2011).  

2.  Since January 13, 2009, the criteria for a rating in excess of 50 percent for depressive disorder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9434 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and to Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  

This claim is an appeal of the initial rating assigned in conjunction with the grant of service connection.  Once service connection is granted, the claim is substantiated and prior notice defects are rendered non-prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  VA's duty to notify with respect to these claims has been satisfied.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge clarified the issue on appeal and elicited testimony about the severity of the service-connected depressive disorder disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) no one has identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available VA records relevant to the present claim have been secured.  

The Veteran was medically evaluated in conjunction with his claim in May 2009 and July 2007.  In October 2011 the Veteran requested a new VA examination because he "did not [feel] good" about the psychiatrist he had been seeing at his local VA clinic.  He wanted a VA examination at a nearby city.  The Veteran did not state that he felt his disability had worsened or give any reason for a new VA examination.  In reviewing the claims file, the Board does not find evidence that the Veteran's disability has worsened; in contrast, as the September 2011 supplemental statement of the case (SSOC) notes, the Board finds the Veteran's depressive disorder has, if anything, improved slightly since the last VA examination in May 2009.  (See February 2011 as well as June and July 2010 VA psychiatry records.)  

Regarding possible bias on the part of the treating psychiatrist, the Board finds no such evidence of bias against the clinician.  For example, in a June 2009 note, the VA psychiatrist specifically complimented the Veteran on being "respectful" and "appreciative" despite his anger.  Also, the May 2009 VA examination was not completed by the Veteran's treating psychiatrist at his local VA clinic but was completed by a private psychiatrist contracted by VA.  The Veteran has already received two VA examinations which are adequate and fully explanatory.  The Board finds no new VA examination is needed.  The duty to assist has been fulfilled.  

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As stated, the Veteran was originally rated at 30 percent prior to January 13, 2009 and then in August 2009 the RO increased the rating to 50 percent after January 13, 2009.  The Veteran is diagnosed with depressive disorder associated with his service-connected IBS.  Depressive disorder is rated under Diagnostic Code 9434.  38 C.F.R. § 4.130, DC 9434 (2011).  A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9434 (2011).  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In this case, the Veteran has been assigned Global Assessment of Functioning (GAF) scores from 45 (see the May 2009 VA examination report) through 68 (see July and October 2010 VA treatment records).  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VA O.G.C. Prec. Op. No. 10-95 (Mar. 1995).  

According to the DSM-IV, GAF scores of 41 through 50 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, and school functioning (e.g. few friends, conflicts with peers or co-workers).  See DSM-IV.  Scores of 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

The Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran contends he is irritable, short-tempered and has had relationship difficulties since the onset of depression due to his service-connected IBS.  (See May 2003 statement.)  In his September 2008 appeal, he stated that his symptoms warranted a lower GAF score.  At the January 2009 DRO hearing, the Veteran he quit his job as a plumber due to both his service-connected IBS and depression.  (DRO Transcript, pp 2-3.)  He struggled in his current position as a maintenance supervisor at a hotel and missed work some days due to depression and other days due to his IBS.  (Transcript, p 3.)  He said he rarely visited his parents who lived two miles away, most days he felt like he was "going to die" and that his life consisted of suffering.  (Transcript pp 5-6.)  He sometimes felt better for a period of time when his symptoms cleared; he felt good the day of the DRO hearing.  (Transcript, p 7.)  

At the May 2010 Board hearing, he said adding allergy medication made a difference and he felt better for awhile.  (Board Transcript, p 11.)  A medication did help to "calm things down" but didn't "take it away."  (Transcript, p 12.)  From 2006 to 2009, he lost his friends and spent time suffering.  Transcript, p 14.)  His medications did not help, but he had no hospital admissions.  (Transcript, p 15.)  He said he could no longer play with his daughter outside as he used to do, but attended her ball games.  (Transcript, p 20.)  He took off work weekly due to depression and other problems.  (Transcript, p 23.)  He said he never had thoughts of killing himself, but often wished he was dead.  (Transcript, p 24.)  He struggled to do simple things like cleaning around the home.  (Transcript, p 27.)  He related symptoms like stuttering, trouble focusing, panic attacks once a month, dizziness, and only sometimes understanding commands.  (Transcript, pp 28-29.)  He barely saw lifelong friends and had sleeping problems sometimes.  (Transcript, pp 29-30.)  He sometimes did not shower.  (Transcript, p 31.)  

Other lay statements from April and May 2003 mostly describe symptoms of IBS but also indicate he suffered from depressive symptoms.  An October 2006 letter from his former employer explained that the Veteran started work in 1996 and since that time his attendance was progressively worse.  His shift was adjusted, but his attitude was moody and occasionally crabby.  The employer noted "he hasn't been able to keep his family together because of the mood swings."  This statement was echoed in May 2010 by K.L., the Veteran's ex-girlfriend and mother of his daughter.  The Veteran's reaction to stomach problems made him an emotional and erratic person to be around; he would lash out verbally.  K.L. left him and they shared custody of their daughter.  

The Board finds the Veteran is competent to relate his symptoms regarding his disability, as are the others who wrote to state what they personally observed about the Veteran in regard to his disability.  Layno, 6 Vet. App. 465; 38 C.F.R. § 3.159(a)(2).  Regarding credibility, the Veteran has been fairly credible in his statements regarding his disability although some VA treatment records do indicate an explicit desire for "to go on disability" (see April 2007 VA primary care and October 2007 VA mental health records).  The Board assigns his statements some weight.  

For both time periods on appeal, the Board finds that a total disability rating for individual unemployability (TDIU) is not warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the Board does not find evidence of unemployability is raised by the record or Veteran; as explained further below he has maintained full time employment during the entire appeal.  

	A. Prior to January 13, 2009

Prior to January 13, 2009, the Board finds that an increased rating to 50 percent, but no more, is warranted.  The higher ratings do not best approximate the symptoms shown during this time period.  Total occupational and social impairment symptoms (such as persistent delusions or disorientation to time and place) are not shown by the evidence.  

The Board does not find that the Veteran's symptoms typify a 70 percent rating; they do not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Regarding suicidality, the Veteran said in an April 2007 VA mental health record: "I've thought about it before."  However, in the same note it was stated that he denied any current suicidal ideation, intention or plans.  He went on to say: "No, I'd never kill myself.  I need to be there for my daughter, she needs me."  This exchange was typical throughout the record.  

Further, there was no showing of other symptoms like obsessional rituals, neglect of personal appearance or an inability to establish and maintain effective relationships (see October 2006 VA mental health record and December 2008 VA psychiatrist record).  At no point were symptoms such as illogical speech or spatial disorientation noted.  While some impaired impulse control or irritability was shown at the July 2007 VA mental health and February 2007 IBS examinations, the Veteran at no point showed a capacity for violence.  

The Veteran switched jobs from being a full time plumber to a full time maintenance worker for a local hotel in about November 2007 (see July 2007 VA mental health record).  This shows some difficulty in adapting to stressful settings like work.  However, several records show improvement after this point.  (See the April 2007 VA mental health record where he was "Doing a lot better"; an April 2008 VA primary care record showing he was not missing much work; and a May and August 2008 VA primary care records where he was doing well or fine.)  These records also show the Veteran was able to function independently, appropriately and effectively.  

The Board does find occupational and social impairment with reduced reliability and productivity.  VA records December 2008 and October 2006 show a flattened or similar affect.  Disturbances of motivation and mood were shown repeatedly throughout the record; at times the Veteran was doing better (as explained above), but, for example, a July 2007 mental health record showed he cried daily.  Similarly, the lay statements, the Veteran's statements and the VA treatment records show the Veteran had difficulty in establishing and maintaining effective work and social relationships.  Although many other symptoms were not shown (such as speech problems, frequent panic attacks, impaired judgment and abstract thinking), the Veteran had other symptoms such as anger and anhedonia.  The Board will allow the benefit of the doubt to the Veteran and assign a 50 percent rating prior to January 13, 2009.  GAF scores of 55 during this period, representing moderate symptoms, bolster this conclusion.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R.  3.321 are applied.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Here, the Board finds the rating schedule adequately addresses the symptoms of the service-connected depressive disorder, as described above.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and no further analysis is necessary.  Thun, 22 Vet. App. at 115-16.  

The Board has concluded a rating of 50 percent is warranted for the period of prior to January 13, 2009.  Hart, 21 Vet. App. 505.  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, the depressive disorder has not warranted a rating higher than 50 percent.  To that extent, an increase to 50 percent, but no more, is allowed.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

	B. Since January 13, 2009

Since January 13, 2009, the Board finds that an increase beyond 50 percent is not warranted.  Total occupational and social impairment symptoms were not shown by the evidence at any time.  The VA medical records, examination reports and statements of the Veteran do not support that the Veteran suffered persistent delusions/hallucinations, grossly inappropriate behavior, disorientation or any other symptoms under the 100 percent rating.  He also did not suffer symptoms analogous to such a rating but not enumerated.  The totality of the evidence shows the Veteran has been able to maintain full time employment and successfully parent his daughter.  

The Board does not find that the Veteran's symptoms since January 13, 2009, typify a 70 percent rating.  There is no occupational and social impairment with deficiencies in most areas; such as work, school, family relations, judgment, thinking, or mood.  For example, the May 2009 VA examination report and a January 2009 VA psychiatrist record do show passive suicidal ideation, but the Veteran repeatedly stated he would not harm himself because of his daughter.  Throughout the time period on appeal he continuously maintained a strong relationship with his daughter.  In May 2010 he began attending church and in February 2011 reported he had been seeing a lady friend since the prior August.  The records do not show an inability to establish and maintain effective relationships.  

Records do show he successfully adapted to working at a new employment setting.  At no point did he have obsessional rituals, notable speech, or spatial disorientation.  A January 2009 VA psychiatrist record noted the Veteran appearing in soiled work clothes at one time (he does work in maintenance) but otherwise the records note the Veteran's appearance and hygiene to be satisfactory, despite his statement at the hearing that he does not always shower.  Finally, the May 2009 VA examination notes the Veteran's irritability and depression affecting his ability to function (he rarely cooked for himself).  Anger is noted throughout the record.  Considering this evidence, the Board finds that a 50 percent rating is more nearly approximated by the symptoms.  

The Veteran was shown to have nearly all the symptoms that typify a 50 percent rating at the May 2009 VA examination.  The examiner specifically stated he had occupational and social impairment with reduced reliability.  Other VA records from 2009 onward show the Veteran continued with these symptoms, although there were periods where he felt good and improved (see July and October 2010 VA records).  

GAF scores during this period ranged from 45 (serious) to 68 (mild) and tended to hover in the moderate range (51 to 60).  The Board finds such scores are consistent with the conclusion that the Veteran's disability picture is best approximated by a 50 percent rating.  

For this time period, the Board finds the rating schedule adequately addresses the symptoms of the service-connected depressive disorder.  The rating schedule is adequate to evaluate the Veteran's disability picture and no further analysis is necessary.  Thun, 22 Vet. App. at 115-16.  

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Hart, 21 Vet. App. 505.  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, the depressive disorder has not warranted a rating higher than 50 percent.  Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Prior to January 13, 2009, a rating of 50 percent, but no more, for depressive disorder is allowed.  

Since January 13, 2009, a rating in excess of 50 percent for service connection depressive disorder is denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


